DETAILED ACTION
Status of Claims
The amendment filed 05/18/2021 has been entered. Claims 1-14 remain pending of which claims 11-14 are currently withdrawn.
The previous objection the abstract and 35 USC 112 rejection of claims 3-5 are withdrawn in light of Applicant’s amendments.
Applicant’s arguments, see Remarks, with respect to the rejection(s) of claims 1, 2, 4, 5, and 7 under 35 USC 102(a)(1) have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Boaen et al. (Chem. Soc. Rev., 2005, 34, 267–275) and Liu et al. (US 2018/0351161).

Claim Objections
Claim 8 is objected to because of the following informalities: not being dependent on a claim “The battery” should be recited as --A battery--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 recites the functional groups including an aprotic polar group selected from the group consisting of sulfamide, phosphoramide or heterocyclic groups. Instant claim 2 recites polymer blocks with X and Y functional groups. The required functional groups in Y are recited as optional; and also the claim recites the broader group including sulfoxy and carbonyl excluded in the closed group of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boaen et al. (Chem. Soc. Rev., 2005, 34, 267–275).
Regarding claim 1, Boaen discloses post-polymerization functionalization of polyolefins comprising:
a polyolefin functionalized with an aprotic heterocyclic group (Fig. 9):

    PNG
    media_image1.png
    605
    424
    media_image1.png
    Greyscale
.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 2018/0351161).
Regarding claim 1, Liu discloses a functional polymer binder comprising:
a polyolefin functionalized with an aprotic heterocyclic group (abstract):

    PNG
    media_image2.png
    162
    400
    media_image2.png
    Greyscale
.

Allowable Subject Matter
Claims 3-10 are allowable.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780.  The examiner can normally be reached on Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/CARLOS BARCENA/Primary Examiner, Art Unit 1723